Citation Nr: 1037726	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  06-35 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a rating higher than 20 percent for residuals of 
injury to left shoulder ("left shoulder disability").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the military from July 1976 
to October 1980.

This appeal to the Board of Veterans' Appeals (Board) is from a 
December 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the Veteran's claim for an increased rating beyond 
10 percent for his service-connected left shoulder disability.  

And in a February 2008 rating decision and supplemental statement 
of the case (SSOC), the RO increased the rating for the Veteran's 
left shoulder disability from 10 to 20 percent, retroactively 
effective from August 17, 2005, the date of the claim for the 
increased rating.  The Veteran has since continued to appeal, 
requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993) (A Veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise).  


FINDINGS OF FACT

1.  The Veteran is right hand dominant, making his left extremity 
his minor extremity.

2.  X-ray evidence reflects that the Veteran has severe 
degenerative joint disease (DJD), which manifests in painful 
motion.  On range of motion testing, at the worst, the Veteran 
has demonstrated left arm abduction limited to 80 degrees with 
pain.  His left arm motion has never approached limitation to 25 
degrees for unfavorable abduction from his side.

3.  Although the Veteran presents competent and credible evidence 
of recurrent left shoulder dislocation, there is no competent and 
credible evidence that the left shoulder manifests in other 
impairment of the humerus, including fibrous union, nonunion, or 
loss of head.  


CONCLUSION OF LAW

The criteria are not met for a disability rating higher than 20 
percent for the Veteran's left shoulder disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.71a, Diagnostic Codes 5003, 5010, 5200- 5203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Further, this notice must include information that a 
downstream disability rating and an effective date for the award 
of benefits will be assigned if service connection is granted.  
Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In this case, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in September 
2005.  This letter informed him of the evidence required to 
substantiate his claim, and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Note also 
that the March 2006 letter complied with Dingess by discussing 
the downstream disability rating and effective date elements of 
the claim.  And of equal or even greater significance, after 
providing that additional Dingess notice, the RO went back and 
readjudicated the Veteran's claim in the February 2008 SSOC - 
including considering the additional evidence received in 
response to that additional notice.  See again, Mayfield IV and 
Prickett, supra.  So the timing defect in the notice has been 
rectified.  It follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply 
not warranted here.  

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Veteran submitted personal 
and lay statements, and private orthopedic treatment records.  
The RO arranged for a VA compensation examination to assess the 
severity of his left shoulder disability.  The record is 
inadequate and the need for a more contemporaneous examination 
occurs only when the evidence indicates the current rating may be 
incorrect.  38 C.F.R. § 3.327(a) (2009).  Here, the VA 
compensation examination of the Veteran's service-connected 
disability was in September 2005, so relatively recently.  The 
Board acknowledges that the orthopedic treatment evaluation by 
Dr. B.W. showed a worsened symptomatology, but the RO already 
recognized and adequately compensated the Veteran for this in the 
February 2008 rating decision, by assigning the increased rating 
of 20 percent.  Importantly, the Veteran has not submitted any 
competent and credible evidence since that last examination that 
indicates the Veteran warrants any rating event higher than his 
present 20 percent assignment under pertinent rating criteria.  
Consequently, another examination to evaluate the severity of the 
Veteran's left shoulder disability is not warranted because there 
is sufficient evidence, already of record, to fairly decide this 
claim insofar as assessing the severity of the condition.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 
3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 
(1995).  Therefore, the Board finds that VA has complied with the 
duty-to-assist requirements.

II.  Analysis

As brief history, the Veteran has long established service 
connection for a left shoulder disability.  An April 1981 rating 
decision granted service connection for residuals of a left 
shoulder injury, initially assigned at a 10 percent disabling 
level, effective from October 16, 1980.  This appeared to be 
based on an in-service medical history, documented in his service 
treatment records, of several left shoulder dislocations.  More 
recently, in August 2005, the Veteran claimed that his left 
shoulder disability had become very severe, warranting a higher 
rating.  Then, in February 2008, as mentioned, the RO increased 
his left shoulder disability rating from 10 to 20 percent, 
effective from August 17, 2005, the date of the increased rating 
claim.  The Veteran continues to appeal for a higher rating 
beyond 20 percent.  See AB v. Brown, 6 Vet. App. at 39.  

The Veteran's current 20 percent rating has been assigned under 
38 C.F.R. § 4.71a, DC 5201, for limitation of motion of the arm.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of Diagnostic Code should be upheld so long as it 
is supported by explanation and evidence).  See also Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any 
change in DC must be specifically explained).  The Board agrees 
with this rating assignment, but will consider the potential 
applicability of related provisions under §4.71a, especially 5003 
(degenerative arthritis), DC 5010 (traumatic arthritis), DC 5200 
(ankylosis), DC 5202 (other impairment of humerus) and DC 5303 
(impairment of clavicle or scapula).  See id.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

But the Court also has explained that, in determining the present 
level of disability, it may be necessary to "stage" the rating 
if the factual findings show distinct time periods where the 
service-connected disability has exhibited symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The relevant temporal focus for adjudicating an 
increased-rating claim is on the evidence concerning the state of 
the disability from one year before the claim was filed until VA 
makes a final decision on the claim.  See 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  So, here, the time period 
in question is from August 2004 (one year prior to the August 
2005 increased rating claim) to the present.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

The movement of the shoulder and arm joint is covered in the 
regulations by 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  
Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 to 180 degrees, abduction from 0 to 180 
degrees, and both internal and external rotation from 0 to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

Ratings for functional impairment of the upper extremities depend 
on which extremity is the major extremity, i.e., the one 
predominantly used by the individual.  Only one extremity is 
considered to be major and a person is presumed to be right-
handed unless there is evidence of left-handedness.  38 C.F.R. § 
4.69.  Here, the Veteran reported to the September 2005 
VA examiner that his right hand is his dominant hand.  Thus, the 
rating for the left shoulder is on the basis that the left upper 
extremity is the minor extremity.  Conversely, the right upper 
extremity is the major extremity.  

Diagnostic Code 5200 provides that ankylosis of the 
scapulohumeral articulation is to be rated as follows for the 
minor shoulder (as here):  
A 20 percent rating is warranted for favorable ankylosis, with 
abduction to 60 degrees, which can reach mouth and head.  A 30 
percent rating is warranted for intermediate ankylosis, between 
favorable and unfavorable.  A 40 percent rating is available for 
unfavorable ankylosis, abduction limited to 25 degrees from side.  
A Note to DC 5200 provides that the scapula and humerus move as 
one piece.  38 C.F.R. § 4.71a, DC 5200.  

At the outset, the Board finds that there is simply no evidence 
of any ankylosis of the left shoulder, either favorable or 
unfavorable, which ultimately makes DC 5200 inapplicable.  See 
Butts, 5 Vet. App. 532.  For example, the mere fact that he 
continues to have range of motion in his left shoulder, albeit 
not normal range of motion (as will be discussed), in turn means 
that, by definition, his left shoulder joint is not ankylosed.  
Ankylosis is the immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  See, e.g., Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

And DC 5203, for impairment of the clavicle or scapula, provides 
only a maximum rating of 20 percent.  Thus, DC 5203 cannot 
possibly establish a higher rating for the Veteran's left 
shoulder disability.  

The most pertinent rating criteria that appear applicable here 
are those for limitation of the arm.  Diagnostic Code 5201 
provides that limitation of motion of the arm is rated as follows 
for the minor extremity (as here):  
A 20 percent rating is warranted for limitation of motion at the 
shoulder level or for limitation of motion of the arm midway 
between the side and shoulder level.
A 30 percent rating is warranted for limitation of motion of the 
arm to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

Moreover, the DCs for arthritis are also pertinent, since 
established by the evidence of record and resulting limitation of 
motion of the left shoulder joint.  DC 5010 provides that 
traumatic arthritis is to be evaluated under DC 5003 
(degenerative arthritis-hypertrophic or osteoarthritis). 38 
C.F.R. § 4.71a (2009).  Under DC 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the specific 
joint or joints involved.  38 C.F.R. § 4.71a (2009).  In that 
regard, limitation of motion of the arm is evaluated under 
Diagnostic Code 5201.  

Indeed, the Veteran's left shoulder disability has been 
characterized by severe DJD, or arthritis, following a history of 
apparently traumatic dislocations during service.  And this 
diagnosis was provided by the September 2005 VA examiner's X-ray 
testing, so application of DC 5010 or 5003 in turn refer back to 
evaluation under DC 5201.  

So, then, based on the criteria outlined in Diagnostic Code 5201, 
the Veteran fails to demonstrate he is entitled to any disability 
rating higher than 20 percent for limitation of left arm motion.  
At the September 2005 VA examination, the Veteran's his flexion 
was from 0 to 110 degrees and abduction was from 0 to 100 
degrees, even considering pain on motion.  Subsequently, at a 
private orthopedic evaluation by Dr. B.W. in September 2006, the 
Veteran's abduction and flexion were only limited to 80 degrees, 
with pain.  This level of limitation of minor arm movement 
correlates most closely with a 20 percent disability rating.  A 
rating in excess of 20 percent is not warranted under DC 5201, as 
there is no evidence the Veteran has arm motion that remotely 
approaches limitation to 25 degrees from his side.  As such, the 
preponderance of the evidence is against entitlement to a rating 
in excess of 20 percent for limitation of left arm motion under 
DC 5201.

Again, the Board acknowledges that left arm arthritis and painful 
motion were noted in the September 2005 VA examination report.  
Nonetheless, range of motion testing by that examiner, or B.W. in 
September 2006, did not demonstrate additional loss of motion or 
functional loss that was greater than that contemplated in the 20 
percent evaluation assigned.  See 38 C.F.R. § 4.40; Deluca v. 
Brown 8 Vet. App. 202 (1995).  What is more, the assignment of a 
separate rating under Diagnostic Code 5003, based on limitation 
of left arm motion related to arthritis, would conflict with the 
prohibition of pyramiding, under 38 C.F.R. § 4.14.  Ultimately, 
the Board finds that all pain and limitation of arm motion 
present is contemplated in the 20 percent rating currently 
assigned.

Turning to Diagnostic Code 5202, this provision provides ratings 
for other impairment of the humerus, for the minor extremity (as 
here) as follows:  
A 20 percent rating is warranted for malunion with either marked 
or moderate deformity.  
A 20 percent rating is also warranted for recurrent dislocation 
of the humerus, at the scapulohumeral joint either with frequent 
episodes and guarding of all arm movements; or with infrequent 
episodes and guarding of movement only at shoulder level.  
A 40 percent rating is warranted fibrous union of the humerus.  
A 50 percent rating is warranted for non-union of humerus (false 
flail joint).  
A 70 percent rating is warranted for loss of head of the humerus 
(flail shoulder).  
38 C.F.R. § 4.71a, DC 5202.  

Concerning DC 5202, the Board finds the Veteran's and wife's 
consistent lay statements of frequent dislocations of his left 
shoulder to be credible, especially in light of his in-service 
history of dislocations.  And the Veteran is certainly competent 
to assert his difficulties driving due to painful episodes of 
locking of his left shoulder and stiffness, due to the purported 
dislocations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007); and 38 C.F.R. § 3.159(a)(2).  Regardless, even conceding 
the Veteran's history of recurrent dislocations, this fails to 
provide any means for an even higher rating than 20 percent, 
under DC 5202 or any other DCs for rating shoulder disabilities.  
38 C.F.R. § 4.71a.

Moreover, the Board finds that DC 5202 is also otherwise 
inappropriate, because there is no evidence or allegation that 
supports its application for establishing a higher rating than 20 
percent.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).  In that regard, there is no competent evidence or 
opinion on record that supports a finding of fibrous union, non-
union, or loss of the head of the humerus under Diagnostic Code 
5202.  There is certainly no indication of fibrous union, non-
union, or loss of the head of the humerus by the September 2005 
VA examiner or the September 2006 private orthopedic examination 
by Dr. B.W.

There is no basis to "stage" his rating under Hart because his 
left shoulder disability has never been more than 20 percent 
disabling at any time since August 2004 (one year prior to filing 
his current claim).  And since, for these reasons and bases 
discussed, the preponderance of the evidence is against his 
claim, the benefit-of-the-doubt doctrine is inapplicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).



Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to 
warrant referring this case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2009).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board finds no evidence that the Veteran's 
left shoulder disability has markedly interfered with his ability 
to work, meaning above and beyond that contemplated by his 20 
percent schedular rating.  The Board acknowledges his complaints 
that his left shoulder becomes painful and partially dislocates 
on many occasions, producing difficulty in his job duties of 
delivering and handling mail for the U.S. Postal Service.  
However, the Board finds that his current 20 percent rating 
appears adequate to compensate for this level of partial 
occupational impairment.  See 38 C.F.R. § 4.1, indicating that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (reiterating that the disability rating, itself, is 
recognition that industrial capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest the Veteran is not adequately compensated for his 
disability by the regular rating schedule.  His evaluation and 
treatment has been primarily on an outpatient basis, not as an 
inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).









ORDER

The claim for a rating higher than 20 percent a left shoulder 
disability is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


